UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6613


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER RAESEAN JOHNSON, a/k/a C-Murder,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:05-cr-00209-FL-1; 5:12-cv-00304-FL)


Submitted:   August 30, 2013             Decided:   September 10, 2013


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Raesean Johnson, Appellant Pro Se. Jennifer P. May-
Parker, Assistant United States Attorney, Felice McConnell
Corpening, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher         Raesean        Johnson      seeks         to   appeal       the

district      court’s         order      adopting          the     magistrate           judge’s

recommendation to treat his motion to vacate as a successive 28

U.S.C.A. § 2255 (West Supp. 2013) motion and dismissing it on

that   basis.         The     district      court’s         dismissal        order      is    not

appealable      unless        a    circuit         justice       or      judge       issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will     not      issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating        that     reasonable           jurists       would      find      that    the

district      court’s      assessment       of      the    constitutional            claims    is

debatable     or     wrong.        Slack    v.      McDaniel,         529    U.S.     473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484–85.

              We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                               2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this Court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3